*361MEMORANDUM **
Sousanna Aytayan, a native of France and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 483-484, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
The record does not compel the conclusion that changed circumstances excused the untimely filing of Aytayan’s asylum application, where the application was filed nearly two years after the purported change. See Husyev v. Mukasey, 528 F.3d 1172,1180 (9th Cir.2008) (concluding that a 364-day delay in filing an asylum application after expiration of visa was not a reasonable period); 8 C.F.R. § 1208.4(a)(4), (5).
Substantial evidence supports the agency’s denial of withholding of removal because Aytayan has failed to demonstrate past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003). Furthermore, because she has not submitted specific evidence to demonstrate that she would be persecuted on the basis of her religion, see id. at 1018, and the Country Report supports the agency’s finding that Armenia’s ban on proselytizing is not enforced against Jehovah’s Witnesses, she has failed to establish that it is more likely than not that she will be persecuted. See id.; see also Gomes v. Gonzales, 429 F.3d 1264,1267 (9th Cir.2005).
In her opening brief, Aytayan fails to address, and therefore has waived any challenge to, the IJ’s determination that she is not eligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.